—Appeal from the order of Supreme Court, New York County (William Davis, J.), entered on or about February 22, 1993, which granted defendant’s motion for summary judgment dismissing the complaint and denied plaintiffs’ cross motion for leave to serve an amended complaint, is deemed an appeal from the judgment, same court and Justice, entered on or about April 29, 1993, in favor of defendant and against plaintiff dismissing the complaint, and, so considered, the judgment is unanimously affirmed (National Bank v Kory, 63 AD2d 579, Iv denied 45 NY2d 712), without costs.
Plaintiff firefighter claims that he sustained injuries when he slipped on a towel and fell, sustaining injuries while fighting a fire inside defendant hospital’s premises, and that he is entitled to damages under General Municipal Law § 205-a in that his injuries were a result of defendant’s violation of various safety provisions respecting the maintenance of its premises. The claim, to the extent that it is not purely conjectural, e.g., the assertion that the automatic smoke dampers designed to shut down the ventilation system failed to operate, is based on alleged violations of safety rules that would not have created hazards additional to those that firefighters already face in their profession, e.g., the assertion that defendant did not enforce no-smoking rules (see, Kenavan v City of New York, 70 NY2d 558, 567) Clearly, the accumulation of smoke and the resulting limitation of visibility is a hazard inherent in a firefighter’s ordinary duties. Accordingly, the IAS Court properly denied plaintiff leave to serve an amended complaint and granted summary judgment in favor *239of defendant. Concur — Sullivan, J. P., Rosenberger, Ross, Rubin and Williams, JJ.